El Jitez Presidente Sr. Quiñones,
emitió la opinión del tribunal.
Visto el escrito presentado ante esta Corte Suprema por el abogado Don Julio Padilla é Iguina, á nombre de Don Mario Mercado en solicitud de un acto de certiorari contra el Tribunal de Distrito de Ponce, con motivo de los procedimientos seguidos contra el peticionario como rematador de los bienes embargados en .los ejecutivos se- ' guidos por la sucesión de Don Carlos Paterne contra Don José Rivera Cintrón para qüe se elevaran dichos autos á esta Superioridad á fin, de revisar el procedimiento en cuanto no estuviere ajustado á la Ley.
Resultando que librado el auto de certiorari solicitado-lian sido remitidos á esta Superioridad los autos de refe-rencia, de los que aparece que, seguido pleito ejecutivo en el año de 1889 en el extinguido Juzgado de la. Instancia de Ponce, por la sucesión de Don Carlos Paterne, com-puesta de su viuda Doña Alejandrina .González y Vargas por sí y como tutora de su bija menor Doña Juana Evan-gelista y Don Eduardo Salicbe y Simompietri por su pro-pio derecho y como tutor de los menores Doña Carlota y Don Carlos Paterne y Boisojils, contra Don José Rivera (butrón en cobro de un crédito hipotecario por valor de *184tres mil ciento noventa y ocho pesos, sentencia de remate y sacados á pública subasta los bienes y embargados, se ad-judicaron á Don Mario Mercado, como mejor postor, por auto de treinta de enero de mil ochocientos noventa por la suma de tres mis setecientos dos pesos cincuenta centavos á pagar de contado las costas y la parte que pudiera corresponder á Don Eduardo Saliche como cesionario de Doña Alejandrina González, quedando el resto hipoteca-do en la misma finca á favor de los menores para pagarlo á su mayor edad ó en cualquier otro caso de los estableci-dos por la ley, pasándoles, mientras tanto, el interés legal; habiendo sido puesto en posesión de los bienes rematados en treinta del mismo mes de enero.
Resultando que practicadas posteriormente á solicitud de los ejecutantes, la tasación de costas y la liquidación del juicio del remate, como solicitara repetidas veces, sin resultado favorable, que el rematador consignara las cos-tas y los mil doscientos veinte y seis pesos que, según la li-quidación practicada, correspondían á D. Eduardo Sali-che del precio del remate, pidió entonces se le requiriera para el depósito de dicha cantidad en Arcas Reales, y ha-biéndole sido denegada dicha solicitud por auto de veinte y dos de junio de 1892, lo mismo que la reposición solici-tada de dicha providencia por su concordante de cuatro de julio siguiente, apelados ambos provistos por la repre-sentación de los ejecutantes, se admitió la .apelación en un solo efecto, disponiéndose se le expidiese testimonio de los lugares conducentes de los autos para la resolución del recurso, lo que se verificó, entregándose al procu-rador de los apelantes, el testimonio dispuesto, no cons-tando se hubiera citado ni emplazado al rematador Don Mario Mercado, para la resolución de la alzada inter-puesta.
Resultando que en este estado permanecieron los autos hasta que en veinte y ocho de diciembre de 1904, el abo-gado Don Luis L. Yordán Dávila, á nombre de Don Car*185los Paterne como único representante de la sucesión eje-cutante, presentó moción al Tribunal de Distrito de Ponce en solicitud de que se cumpliese en todas sus partes la sentencia pronunciada por la extinguida Audiencia Territorial de esta Isla, en la. apelación de referencia, á aeuyo efecto acompañó una copia autorizada de ella, por el Secretario que fue de dicho Superior Tribunal, Don Eduardo Rodeyro, y de la que resulta que, sustan-ciado el recurso de apelación interpuesto, dictó senten-cia la expresada Audiencia Territorial, en diez y nueve de enero de mil ochocientos noventa y cuatro, y por la que, con revocación de los autos apelados de veinte y dos de junio y de cuatro de julio siguiente, dispuso se re-quiriera á Don Mario Mercado para la consignación del resto del precio del remate, según lo pidieron los eje-cutantes con las costas, y que, sustanciada dicha moción,' con audiencia, del abogado Don Julio Padilla, en repre-sentación del rematador Don Mario Mercado, que se opu-so á ella, recayó una providencia de la Corte ele Distrito de Ponce, de fecha diez de enero de] corriente año de mil novecientos cinco, disponiendo se requiriese á Don Mario Mercado, para que, en el término de quinto día, consignara en poder del Secretario de la Corte, ó en su establecimiento de crédito, á disposición de la misma, la suma' de dos mil cuatrocientos cincuenta y dos pesos un centavo, moneda mejicana, ó su equivalente en oro, como resto de la venta en pública subasta de la finca hipotecada, objeto de la ejecución, y los intereses lega-les de dicha suma, á razón del seis por ciento, desde que se le puso en posesión de ella, en treinta de enero de mil ochocientos noventa, hasta que la misma sea consig-nada y las costas de la apelación, ascendentes á doscien-tos cuarenta y cuatro pesos treinta y cuatro centavos, moneda española, ó su equivalencia; providencia que en-mendó la misma Corte en catorce del propio mes de ene-ro, eliminando de ella la suma consignada por intereses? *186y sustituyendo la smna de dos mil cuatrocientos cincuen-ta y dos pesos un centavo, consignada por razón del res-to del remate, por la de mil doscientos veinte y seis pesos mejicanos, y que librada orden al Marshal de la Corte de Distrito para la ejecución de dicha providencia, acu-dió entonces el rematador Don Mario Mercado, por con-ducto de su abogado defensor D. Julio Padilla é Iguina, ante esta Corte Suprema, en solicitud del auto de certio-rari, para que el Juez de Distrito de Ponce remitiera los autos á esta Superioridad, para revisarlos en lo que fueran contrarios á la ley, habiendo sido impugnada es-ta solicitud por la representación de Don Carlos Pa-terne.
Resultando que librado el auto de certiorari, y remi-tidos, los autos originales á esta Corte Suprema por el Juez del Tribunal de Distrito de Ponce, se celebró la vista del recurso, con asistencia de los abogados defen-sores de ambas partes, que expusieron respectivamente lo que estimaron pertinentes á su derecho.
Considerando que el recurso de certiorari sólo se concede cuando los procedimientos del Juez ó Tribunal inferior no se ajustan á las prescripciones legales, ó cuan-do el Juez se niega á proveer sin motivo ó razón justi-ficada, siempre que el peticionario • carezca de otro re-medio adecuado para obtener la enmienda del daño ó del agravio que se infiera el Juez ó Tribunal contra quien se interpone el recurso; y que no habiéndose ne-gado el Juez á proveer en el presente caso, y estando por otra parte ajustada la providencia dictada por el Tribunal del Distrito de Ponce, en catorce de enero úl-timo, á la sentencia pronunciada por la extinguida Au-diencia Territorial de esta Isla, en diez y nueve de ene-ro .de mil ochocientos noventa y cuatro, de cuyo cum-plimiento se trata, no puede calificarse de ilegal, ni de incorrecto el procedimiento seguido por el referido Tri*187bunal ele Distrito en el cumplimiento de la expresada sentencia, aparte de los recursos de que pueda estar asis-tido el peticionario para obtener enmienda de los agra-vios que baya podido causarle dieba sentencia Superior, y de los cuales, en todo caso, 'deberá bacer uso ante quien, y en el juicio que corresponda.
Se declara no liaber lugar al recurso de certiorari so-licitado por la representación de Don Mario Mercado, con las costas, y devuélvanse al Tribunal de Distrito de Ponce los autos que remitiera para la resolución del re-curso, con copia de la presente resolución, á los efectos que procedan, con arreglo á derecho.

Denegado..

Jueces concurrentes: Sres. Hernández, Higueras y MacLeary.
El Juez Asociado Sr. Wolf, no intervino en la resolu-ción de este caso.